       Case 1:20-cv-00608-MCC Document 22 Filed 09/16/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LUSITANIA GREGORIO,                      :       Civil No. 1:20-CV-608
                                         :
                Plaintiff                :
                                         :
     v.                                  :       (Magistrate Judge Carlson)
                                         :
KILOLO KIJAKAZI,                         :
                                      1
Acting Commissioner of Social Security , :
                                         :
                Defendant                :

                                   ORDER

      AND NOW, this 9th day of September 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED THAT:

      1. The Clerk shall enter final judgment AFFIRMING the decision of the

         Commissioner of Social Security; and,

      2. The Clerk of Court shall CLOSE this case.



                                                 s/Martin C. Carlson
                                                 Martin C. Carlson
                                                 United States Magistrate Judge




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on
July 9, 2021. Accordingly, pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure and 42 U.S.C. § 405(g) Kilolo Kijakazi is substituted for Andrew
Saul as the defendant in this suit.
